*1654Appeal from a judgment of the Supreme Court, Monroe County (Francis A. Affronti, J.), rendered September 26, 2006. The judgment convicted defendant, upon a jury verdict, of burglary in the second degree.
It is hereby ordered that the judgment so appealed from is reversed on the law, that part of the motion seeking to suppress physical evidence is granted and a new trial is granted.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]) and, in appeal No. 2, he appeals from a prior judgment convicting him upon a jury verdict of burglary in the second degree (§ 140.25 [2]). Addressing first the judgment in appeal No. 2, we agree with defendant that money seized from his pocket by a police officer should have been suppressed as the fruit of an unlawful arrest. The record of the suppression hearing establishes that the police were justified in stopping defendant’s vehicle for a speeding violation, and in thereafter asking defendant to produce his license and registration and to exit the vehicle (see generally People v Banks, 85 NY2d 558, 562 [1995], cert denied 516 US 868 [1995]; People v Johnson, 102 AD2d 616, 625 [1984], lv denied 63 NY2d 776 [1984]). The officers who conducted the traffic stop, however, “went beyond merely ordering defendant from his car. [They] took the additional ‘protective measures’ of frisking defendant, handcuffing him and placing him in a police car . . . [S]uch an intrusion amounts to an arrest [,] which must be supported by probable cause” (Johnson, 102 AD2d at 626; see People v Brnja, 50 NY2d 366, 372 [1980]). At the time of the stop and arrest of defendant, “[n]o probable cause yet existed to arrest him on burglary charges for[,] although the police had reports of possibly suspicious behavior, they had no knowledge [that] a burglary had even been committed” (People v Randall, 85 AD2d 754, 754-755 [1981]; cf. People v Hicks, 68 NY2d 234, 241 [1986]). The officers were not at liberty to detain defendant while other officers attempted to determine whether a burglary had in fact been committed, i.e., “until evidence establishing probable cause could be found” (People v Battaglia, 82 AD2d 389, 396 [1981, Hancock, J., dissenting], revd on dissent of Hancock, J. 56 NY2d 558 [1982]; see *1655People v Nicodemus, 247 AD2d 833, 836 [1998], lv denied 92 NY2d 858 [1998]).
Because the arrest of defendant was illegal, the money seized from his pocket must be suppressed as flowing directly from the illegal arrest. Further, “[i]t cannot be said that the money found on defendant . . . [was] the product of a source independent of the defendant’s detention or that the illegal activity was attenuated by a significant intervening event which justified the conclusion that [such] evidence was not the product of the illegal activity” (Battaglia, 82 AD2d at 397 [Hancock, J., dissenting] [internal quotation marks omitted]). Nor can it be said that the error in refusing to suppress the evidence did not contribute to the conviction and thus that it is harmless beyond a reasonable doubt (see People v Evans, 43 NY2d 160, 167 [1977]; see generally People v Crimmins, 36 NY2d 230, 237 [1975]). The money, which was the only evidence directly linking defendant to the burglary, was divided into four packets in defendant’s pocket, and corresponded exactly in amounts and denominations to money taken from four separate locations in the burglarized home. We thus conclude that there is a reasonable possibility that the admission of the tainted evidence influenced the verdict (see Crimmins, 36 NY2d at 237; People v Terrell, 185 AD2d 906, 908 [1992]).
With respect to appeal No. 1, we further agree with defendant that the plea was induced by the promise that the sentence would run concurrently with the sentence imposed upon the prior conviction in appeal No. 2. Because we are reversing that prior judgment of conviction, the judgment in appeal No. 1 must be reversed, the plea vacated and the matter remitted to Supreme Court for further proceedings on the indictment (see People v Fuggazzatto, 62 NY2d 862 [1984]).
All concur except Scudder, EJ., and Martoche, J., who dissent and vote to affirm in separate memoranda: